NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



ERIC J. WALLACE, SR., DOC #T05023,          )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-2840
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Matthew P. Farmer of Farmer & Fitzgerald,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and SALARIO, JJ., Concur.